UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4643
EBONY STURKEY,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4657
BOBBY MITCHELL, a/k/a Bo,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                             (CR-02-69)

                      Submitted: January 28, 2004

                      Decided: February 20, 2004

        Before WIDENER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part; vacated in part; and remanded by unpublished per
curiam opinion.
2                      UNITED STATES v. STURKEY
                              COUNSEL

Jacqueline A. Hallinan, HALLINAN LAW OFFICES, P.L.L.C.,
Charleston, West Virginia; David O. Schles, STOWERS & ASSO-
CIATES, Charleston, West Virginia, for Appellants. Kasey Warner,
United States Attorney, Miller A. Bushong III, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Ebony Sturkey and Bobby Mitchell appeal their respective 125-
month and 150-month sentences imposed after each pled guilty to aid-
ing and abetting the distribution of crack cocaine, in violation of 18
U.S.C. § 2 (2000), and 21 U.S.C. § 841(a)(1) (2000). Sturkey and
Mitchell challenge the district court’s findings as to the amount of
drugs attributable to them. Finding no reversible error, we affirm the
sentences as originally imposed.
   Sturkey contends that the district court erred in relying on the testi-
mony of Phillip Moorehead and Michael Tucker in establishing her
base offense level. We note, first, that the district court did not rely
on Tucker’s testimony in determining the amount of drugs attribut-
able to Sturkey. In evaluating Moorehead’s testimony, the district
court credited part of his testimony and erred on the side of caution
in attributing 56.7 grams of crack to Sturkey based upon the descrip-
tion of the sales and the frequency with which the sales occurred. See
United States v. Sampson, 140 F.3d 585, 592 (4th Cir. 1998). In addi-
tion, "[a]s an appellate court, we are reluctant to overturn factual find-
ings of the trial court, and this is doubly so where the question goes
to the demeanor and credibility of witnesses at trial, since the district
court is so much better situated to evaluate these matters." United
States v. Jones, ___ F.3d ___, 2004 WL 103303, at *7 (4th Cir. Jan.
                      UNITED STATES v. STURKEY                        3
23, 2004) (No. 03-4214) (internal quotation marks and citation omit-
ted). Our review of the record leads us to conclude that the district
court’s findings are not clearly erroneous. See United States v. Ran-
dall, 171 F.3d 195, 210 (4th Cir. 1999) (providing standard of
review).
   Turning to Mitchell’s claims on appeal, Mitchell contends that the
district court should not have credited the testimony of Robert Black
because he was a convicted felon and testified hoping to reduce his
sentence. The district court’s credibility findings, however, are virtu-
ally unreviewable on appeal. See Jones, 2004 WL 103303, at *7.
Next, Mitchell contends that the district court overestimated the
amount of drugs to which Black testified. Our review of the record
leads us to conclude that the district court used a conservative esti-
mate of the amount of drugs Black testified he purchased from Mitch-
ell. See Sampson, 140 F.3d at 592. Finally, Mitchell contends that the
district court double counted drugs when it added the amounts from
the testimony of Black and Tom Craft. The district court rejected this
argument, finding that, although Black testified that he bought crack
from Mitchell for Craft, Craft also testified that he purchased crack
directly from Mitchell. We find that the district court’s factual find-
ings are not clearly erroneous. See Randall, 171 F.3d at 210.
   Accordingly, we affirm Mitchell’s 150-month sentence and
Sturkey’s 125-month sentence. We note, however, that after Sturkey
filed her notice of appeal from the original 125-month sentence, the
district court granted the Government’s motion to reduce her sentence
pursuant to Fed. R. Crim. P. 35(b). Sturkey’s timely filed notice of
appeal deprived the district court of jurisdiction to rule on the Gov-
ernment’s Rule 35(b) motion. See United States v. Turchen, 187 F.3d
735, 743 (7th Cir. 1999); United States v. Ledbetter, 882 F.2d 1345,
1347-48 (8th Cir. 1989) (collecting cases adopting rule). We therefore
are compelled to vacate the district court’s amended judgment reduc-
ing Sturkey’s sentence to seventy months and remand for the district
court to reconsider the Government’s Rule 35(b) motion once the
court regains jurisdiction over the case. See Turchen, 187 F.3d at 743.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                        AFFIRMED IN PART; VACATED IN PART;
                                            AND REMANDED